Name: Commission Implementing Regulation (EU) NoÃ 553/2012 of 19Ã June 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 27.6.2012 EN Official Journal of the European Union L 166/18 COMMISSION IMPLEMENTING REGULATION (EU) No 553/2012 of 19 June 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An unthreaded article of steel, other than stainless steel, with a hexagon head, a tensile strength of 1 040 MPa and dimensions of 160 mm (length), 32 mm (head size) and 16 mm (shank diameter). It is to be further worked into finished goods of heading 7318, after presentation. 7318 15 89 Classification is determined by General Rules 1, 2(a) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 7318, 7318 15 and 7318 15 89. As the article is not ready for direct use, has the approximate shape of the finished article and can only be used for completion into a finished article of heading 7318, it is considered to be an unfinished article within the meaning of General Interpretative Rule (GIR) 2(a), being a blank (see also the HS Explanatory Notes to GIR 2(a), point (II) and to heading 7318, part (A), fifth paragraph). Given its objective characteristics, such as its shape, hexagon head and tensile strength, it is considered to be an unfinished article of CN code 7318 15 89. The article is therefore to be classified under CN code 7318 15 89.